By the Court

Benning, J.
delivering the opinion.
If Shepherd vs. Burhhalter, 13 Ga. R. 443, be right, both .the charge, and the refusal to charge, were wrong. We see no reason to doubt that case. It is the right of the judgment creditor, to sell whatever his judgment binds. This right would be impaired, if purchasers were not allowed a corresponding right to buy. This corresponding right to buy, purchasers would not have, if they were liable to be affected by a notice of other liens or claims inferior to the judgment
For the sake then, of the creditor, not of the purchaser, a notice to the purchaser in such a case as the present, can be ■of no effect.
Judgment reversed and a new trial ordered.